Case 2:18-cv-13443-BAF-DRG ECF No. 83 filed 09/02/20                PageID.2083       Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

OAKLAND TACTICAL
SUPPLY, LLC, et al.,

         Plaintiffs,                                        Civil Action No. 18-CV-13443

vs.                                                         HON. BERNARD A. FRIEDMAN

HOWELL TOWNSHIP,

      Defendant.
______________________/

      ORDER DENYING DEFENDANT’S MOTION FOR LEAVE TO RESPOND TO
                 PLAINTIFFS’ SUPPLEMENTAL AUTHORITY

                 This matter is presently before the Court on defendant’s motion for leave to

respond to plaintiffs’ supplemental authority [docket entry 81]. Together with this motion,

defendant has filed its proposed response to plaintiffs’ supplemental authority [docket entry 82].

Having reviewed the instant motion, the Court shall deny defendant’s request because it believes

the issues are already more than sufficiently briefed. Defendant’s proposed response is hereby

stricken.

                 SO ORDERED.


                                                s/Bernard A. Friedman
Dated:      September 2, 2020                   Bernard A. Friedman
            Detroit, Michigan                   Senior United States District Judge
